                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Atlantic Casualty Insurance Company,          :
                                               :
                Plaintiff,                     : Case No. 1:18-cv-00776
                                               :
                vs.                            : Judge Michael R. Barrett
                                               :
 Kenneth Rutz                                  :
 d/b/a                                         :
 Zappz Sports Bar, et al.,                     :
                                               :
                Defendants.                    :


                                          ORDER

       This matter is before the Court on Defendants Kenneth Rutz’s, d/b/a Zappz Sports

Bar, and Dakota Boeppler’s Motion to Stay Civil Proceedings and Discovery Until

Resolution of Pending Criminal Investigation (Doc. 16). Defendants Rutz and Boeppler

request that the Court stay proceedings and discovery in this matter “until the resolution

of Bradley Pauley’s criminal case in Hamilton County Ohio Court of Common Pleas” (Id.).

       Although such matters are within the Court’s discretion, the Court notes that a party

filing a “motion to which other parties might reasonably be expected to give their consent

. . . shall comply with the procedure set forth in S.D. Ohio Civ. R. 7.3(a) before filing such

motion” i.e., “shall consult with all parties . . . whose interests might be affected by the

granting of such relief and solicit their consent” and state the results of that consultation

in their motion. S.D. Ohio Civ. R. 7.3. Defendants Rutz and Boeppler failed to do so.

However, neither Plaintiff nor the remaining Defendants filed Responses and the time to

do so has passed. See S.D. Ohio Civ. R. 7.2(a)(2).
        For good cause shown, and the reasons stated therein, Defendants’ Rutz and

Boeppler Motion (Doc. 16) is GRANTED and this matter is STAYED. 1 The parties shall

notify the Court within seven (7) days of the Hamilton County Ohio Court of Common

Pleas’ decision.

                IT IS SO ORDERED.

                                                       _s/ Michael R. Barrett_______
                                                       Michael R. Barrett, Judge
                                                       United States District Court




1This stay includes the parties’ responsibilities regarding the Rule 26(f) Report deadline. See Standing
Order on Civil Procedures, Michael R. Barrett, I.A.

                                                   2
